 

Exhibit 10.1

 

 

 

H.B. FULLER COMPANY

 

NON-QUALIFIED STOCK OPTION AGREEMENT

(Under the H.B. Fuller Company 2016 Master Incentive Plan)

 

THIS AGREEMENT, dated as of ________________, 20__ is entered into between H.B.
Fuller Company, a Minnesota corporation (the “Company”), and ______________, an
employee of the Company or an Affiliate of the Company (“Participant”).

 

WHEREAS, the Company, pursuant to the H.B. Fuller Company 2016 Master Incentive
Plan (the “Plan”), wishes to grant stock options for the purchase of Common
Stock, par value $1.00 per share, of the Company (“Common Stock”), to
Participant on the terms and conditions contained in this Agreement and the
Plan;

 

WHEREAS, Participant’s rights to receive options for the purchase of Common
Stock hereunder are sometimes referred to as the “Option(s)” in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

1.     Grant of Option. The Company, effective as of the date of this Agreement,
hereby grants to Participant, as a matter of separate agreement and not in lieu
of salary or other compensation for services rendered, the right and option (the
“Option”) to purchase all or any part of an aggregate of ____________ shares of
Common Stock (the “Shares”) at the price of $______ per share on the terms and
conditions set forth in this Agreement. The Option is not intended to be an
incentive stock option within the meaning of the Internal Revenue Code of 1986
(the “Code”), as amended.

 

2.     Vesting and Term of Option.

 

(a)     The Option may not be exercised prior to___________________, 20__.
Commencing on ______________, 20__, the Option may be exercised by Participant
prior to its termination in cumulative annual installments as follows:

 

 

Date

 

Percentage of Shares as to

which Option is Exercisable

             

______________, 20__

______________, 20__

______________, 20__

______________, 20__

______________, 20__

 

__%

__%

__%

__%

__%

 

 

The Option shall in all events terminate on_____________, 20__ or such earlier
date as prescribed herein.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)     Notwithstanding the vesting provision contained in Section 2(a) above,
but subject to the other terms and conditions set forth herein, the Option may
be exercised, in whole or in part, at any time, or from time to time, following
the occurrence of a Change in Control of the Company.

 

(c)      For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred upon any of the following events:

 

(i)     a public announcement (which, for purposes hereof, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Exchange
Act) that any individual, corporation, partnership, association, trust or other
entity becomes the beneficial owner (as defined in Rule 13(d)(3) promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the Voting Power of the Company then outstanding;

 

(ii)     the individuals who, as of the date of this Agreement, are members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board (provided, however, that
if the election or nomination for election by the Company’s shareholders of any
new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall be considered to be a member of the Incumbent
Board);

 

(iii)     the approval of the shareholders of the Company, and consummation, of
(A) any consolidation, merger or statutory share exchange of the Company with
any person in which the surviving entity would not have as its directors at
least 60% of the Incumbent Board and as a result of which those persons who were
shareholders of the Company immediately prior to such transaction would not
hold, immediately after such transaction, at least 60% of the Voting Power of
the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (B) any sale, lease, exchange or
other transfer in one transaction or series of related transactions
substantially all of the assets of the Company; or (C) the adoption of any plan
or proposal for the complete or partial liquidation or dissolution of the
Company; or

 

(iv)     a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

 

 
-2-

--------------------------------------------------------------------------------

 

 

For purposes of this Section 2(c), “Voting Power” when used with reference to
the Company shall mean the voting power of all classes and series of capital
stock of the Company now or hereafter authorized.

 

3.     Effect of Termination of Employment. The Option shall terminate and may
no longer be exercised if Participant ceases to be employed by the Company or an
Affiliate of the Company, except that:

 

(a)     If the Participant voluntarily terminates Participant’s employment or if
the Company or an Affiliate of the Company terminates Participant’s employment
for any reason other than gross and willful misconduct, disability, retirement
or death, Participant may exercise the Option at any time within ninety (90)
days after such termination of employment to the extent that the Option was
exercisable by Participant on the date of such termination, but not after the
expiration of the term of the Option.

 

(b)     If the Company or an Affiliate of the Company terminates Participant’s
employment by reason of gross and willful misconduct during the course of
employment, including, but not limited to, wrongful appropriation of funds or
the commission of a gross misdemeanor or felony, the Option shall be terminated
as of the date of termination of the Participant’s employment.

 

(c)     If Participant’s employment is terminated by reason of disability
(within the meaning of Section 22(e)(3) of the Code) or retirement, the
restrictions on Participant’s ability to exercise any percentage of the Option
as set forth in Section 2(a), shall lapse and the Option shall vest in full. If
Participant’s employment is terminated by reason of retirement, Participant may
exercise the Option at any time prior to the end of the term of the Option, but
not after the expiration of the term of the Option. If Participant’s employment
is terminated by reason of disability, Participant may exercise the Option at
any time within three years after such termination of employment, but not after
the expiration of the term of the Option. If Participant shall die following any
such termination, the Option may be exercised at any time within 12 months after
the date of Participant’s death by the personal representatives or
administrators of Participant or by any beneficiary designated in a manner
established by the Committee or person or persons to whom the Option has been
transferred by will or the applicable laws of descent and distribution, subject
to the condition that the Option shall not be exercisable after the expiration
of the term of the Option.

 

(d)     If Participant shall die while in the employ of the Company or an
Affiliate of the Company, the restrictions on Participant’s (or his or her
heirs’) ability to exercise any percentage of the Option as set forth in Section
2(a), shall lapse and the Option shall vest in full. The Option may be exercised
at any time within 12 months after the date of Participant’s death by the
personal representatives or administrators of Participant or by any beneficiary
designated in a manner established by the Committee or person or persons to whom
the Option has been transferred by will or the applicable laws of descent and
distribution, subject to the condition that the Option shall not be exercisable
after the expiration of the term of the Option.

 

 
-3-

--------------------------------------------------------------------------------

 

 

For purposes of this Section 3, “retirement” shall mean the voluntary or
involuntary termination of Participant’s employment for any reason other than
gross and willful misconduct, disability or death, after Participant has
completed at least ten years of service as an employee of the Company and/or an
Affiliate of the Company and has attained age 55.

 

For avoidance of doubt, if Participant is employed by an Affiliate that is sold
or otherwise ceases to be an Affiliate of the Company, Participant shall incur a
termination of employment by the Company and all Affiliates of the Company under
this Agreement.

 

4.     Method of Exercising Option.

 

(a)     Subject to the terms and conditions of this Agreement, the Option shall
be exercised by following the procedures established by the Company from time to
time, which may require the delivery of a written or electronic notice of
exercise (the “Notice”) to the Company (to the attention of the Equity
Compensation Specialist) or its agent. The Notice shall be in such form as the
Company may prescribe and shall state the election to exercise the Option, the
number of Shares as to which the Option is being exercised and the manner of
payment and shall be signed by the person or persons so exercising the Option.
The Notice shall be accompanied by payment in full of the exercise price for all
Shares designated in the notice. The Notice shall also be accompanied by such
other information and documents as the Company, in its discretion, may request.
To the extent that the Option is exercised after Participant’s death, the Notice
shall also be accompanied by appropriate proof of the right of such person or
persons to exercise the Option.

 

(b)     Payment of the exercise price shall be made to the Company through one
or a combination of the following methods:

 

 

(i)

delivery of a certified or cashier’s check, or a wire transfer, payable to the
Company or cash, in United States currency;

 

 

(ii)

delivery of shares of Common Stock acquired by Participant more than six months
prior to the date of exercise having a Fair Market Value on the date of exercise
equal to the Option exercise price. Participant shall duly endorse all
certificates delivered to the Company in blank and shall represent and warrant
in writing that Participant is the owner of the shares so delivered, free and
clear of all liens, encumbrances, security interests and restrictions;


       

(iii)

if permitted by the Company in its sole discretion, by executing a “cashless
exercise” through the Company’s designated broker; or

 

 

(iv)

delivery of an attestation from Participant that Participant owns a number of
shares of Common Stock acquired by Participant more than six months prior to the
date of exercise having a Fair Market Value on the date of exercise equal to the
Option exercise price (the “Exercise Price Shares”). In such attestation,
Participant shall represent and warrant that Participant is the owner of the
Exercise Price Shares. In the event Participant exercises the Option in this
manner, the number of shares of Common Stock issued to Participant upon exercise
of the Option shall be (A) the number of shares subject to the Option exercise,
less (B) the number of Exercise Price Shares.

 

 
-4-

--------------------------------------------------------------------------------

 

 

5.     Income Tax Withholding. In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option, and in order to comply with all
applicable federal, state, local and foreign income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may, at Participant’s
election (the “Tax Election”), satisfy applicable tax withholding obligations by
(a) electing to have the Company withhold a portion of the Shares of Common
Stock otherwise to be delivered upon exercise of the Option having a Fair Market
Value equal to the amount of such taxes (but only to the extent necessary to
satisfy minimum statutory withholding requirements if required under ASC Topic
718) or (b) delivering to the Company shares of Common Stock having a Fair
Market Value equal to the amount of such taxes. The Tax Election must be made on
or before the date that the amount of tax to be withheld is determined.

  

6.     Securities Matters. No Shares shall be issued hereunder prior to such
time as counsel to the Company shall have determined that the issuance of the
Shares will not violate any federal or state securities or other laws, rules or
regulations. The Company shall not be required to deliver any Shares of Common
Stock until the requirements of any applicable securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied. In addition, the grant
of this Option and/or the delivery of any Shares of Common Stock under this
Agreement are subject to the Company’s Executive and Key Manager Compensation
Clawback Policy and any other clawback policies the Company may adopt in the
future to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (or any other applicable law) and any applicable rules and
regulations of the Securities and Exchange Commission or applicable stock
exchange.

 

7.     Tax Consequences. Participant agrees that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimize the Participant’s tax liabilities. Participant will not
make any claim against the Company, or any of its officers, directors, employees
or Affiliates related to tax liabilities arising from the Option or the
Participant’s other compensation.

 

8.     Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the Shares covered by
the Option such that an adjustment is necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement, then the Committee shall, in such manner as it may deem
equitable, in its sole discretion, adjust any or all of the number and type of
the Shares covered by the Option and the exercise price of the Option.

 

 
-5-

--------------------------------------------------------------------------------

 

  

9.     General Provisions.

 

(a)     Interpretations. This Agreement is subject in all respects to the terms
of the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings given to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final, conclusive
and binding upon all parties in interest.

 

(b)     No Rights as a Shareholder. Neither Participant nor Participant’s legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the Shares of Common Stock subject to the Option
until such Shares shall have been issued upon exercise of the Option.

 

(c)     No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving Participant the right to be retained as an employee of the
Company or any Affiliate. In addition, the Company or an Affiliate may at any
time dismiss Participant from employment, free from any liability or any claim
under this Agreement, unless otherwise expressly provided in this Agreement or
the Plan.

 

(d)     Option Not Transferable. The Option shall not be transferable other than
(i) by will or by the laws of descent and distribution, or (ii) by designating a
beneficiary or beneficiaries (in a manner established by the Committee) to
exercise the rights of the Participant and receive any property distributable
with respect to any Option upon the death of the Participant. During
Participant’s lifetime the Option shall be exercisable only by Participant or,
if permissible under applicable law, by Participant’s guardian or legal
representative. The Option may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Option shall be void and unenforceable against the Company.

 

(e)     Reservation of Shares. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.

 

(f)     Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(g)     Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

 

H.B. FULLER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

       

Participant

            Date:     

 

 

 

-6-